Citation Nr: 1009890	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-36 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	James A. Endicott, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
January 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Waco, Texas, VA Regional Office (RO).  

The Veteran testified at a hearing before the undersigned in 
July 2009.  A transcript of the hearing has been associated 
with the claims file.  

At the hearing, and in correspondence received in December 
2009, the Veteran raised the issue of entitlement to service 
connection for an acquired psychiatric disorder.  This issue 
is referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran was afforded a VA examination in November 2008 
and at the time he both testified that his service-connected 
bilateral pes planus had increased in severity since the time 
of the November 2008 examination and that he had applied for 
Social Security Administration (SSA) disability benefits.

Given this testimony, the Board finds that a remand to 
provide the Veteran with a new VA examination and to request 
his SSA records is required.  See 38 U.S.C.A. §§ 5103A(b), 
(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(holding that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate); Green 
v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty 
to assist includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment); Dixon v. Gober, 
14 Vet. App. 168, 171 (2000) (holding that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim).  

When re-examining the Veteran, the clinician must attempt to 
distinguish between the adverse symptomatology caused by the 
claimant's service connected bilateral pes planus and non 
service connected stroke and its residuals.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate).  If the residuals cannot be separated, the 
examiner must state so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam) (holding that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."). 

Given the testimony regarding being only able to walk about 
30 feet due to his pes planus, being told that amputation of 
his feet was recommended due to the severity of his 
disability, given the statements regarding problems working 
due to his pes planus, and the documented falls found in the 
record which are claimed to have been caused by his pes 
planus, when readjudicating the claim for a higher evaluation 
for pes planus the AOJ should also consider if the criteria 
for an extra-schedular rating has been met.  See 38 C.F.R. 
§ 3.321 (2009); Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the appeal is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should obtain all of the 
Veteran's SSA disability records, to 
include any decisions and the medical 
records, upon which any decision was 
based.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Because 
these are Federal records, if they cannot 
be located or no such records exist, the 
Veteran and his attorney should be 
notified in writing.  All actions to 
obtain the requested records should be 
documented fully in the claims files.

2.  After undertaking the above 
development to the extent possible, the 
AOJ should schedule the Veteran for a VA 
orthopedic examination to determine the 
degree of impairment due to service-
connected bilateral pes planus.  The 
claims files should be made available for 
review in conjunction with the examination 
and the orthopedic examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The examiner should provide an opinion in 
regard to the degree of impairment due to 
the service-connected bilateral pes 
planus.  In addition to any other 
information provided by the examiner, the 
examiner should provide answers to the 
following questions:

a.  Is the Veteran's bilateral pes 
planus pronounced and manifested by 
marked pronation, extreme tenderness 
of the plantar surfaces of the feet, 
marked inward displacement and 
severe spasm of the tendon Achilles 
on manipulation, and not improved by 
orthopedic shoes or appliances?

b.  Does the Veteran's bilateral pes 
planus preclude him from maintaining 
substantial gainful employment?  

Note 1: If any increase in the degree of 
disability is identified during the 
relevant period, the date or dates of any 
such increase should be reported, to the 
extent possible. 

Note 2: In providing the opinions, the 
examiner must attempt to distinguish 
between the adverse symptomatology caused 
by the claimant's service connected 
bilateral pes planus and non service 
connected stroke and its residuals.  If 
the residuals cannot be separated, the 
examiner must state so.  

Note 3: A complete rationale should 
accompany all opinions provided.  

3.  The AOJ should review the VA opinion 
obtained above for completeness and if any 
further development is necessary in that 
regard, such development should be 
accomplished.  

4.  After undertaking the above 
development, the AOJ should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2009).  The VCAA notice should 
include, among other things, the criteria 
for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321 and the criteria for a 
TDIU.

5.  The claims should be readjudciated.  
Such readjudication should consider 
whether the criteria for an extra-
schedular rating have been met as well 
whether "staged" ratings are 
appropriate.  38 C.F.R. § 3.321; Fenderson 
v. West, 12 Vet. App. 119 (1999).  If any 
of the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued to the Veteran and 
his representative and the Veteran and his 
representative afforded a reasonable 
opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

